Walker, J.
[1.] In this casé the testimony clearly established the employment of plaintiffs by defendant; for he adopted the papers prepared by them, and was recognized as counsel by the counsel of libellant.
[2.] The uneontradicted evidence in the cause, was that “ the services rendered were worth one hundred and fifty or two hundred dollars.” The verdict was for twenty-five dollars. Being decidedly against, not only the weight, but of all the evidence on this question, the verdict must be set aside, and a new trial granted.
Judgment reversed.